Name: Commission Implementing Regulation (EU) 2016/1832 of 17 October 2016 amending the model certificates for imports into the Union of meat preparations, meat products and treated stomachs, bladders and intestines, as well as fresh meat of domestic solipeds set out in Decisions 2000/572/EC and 2007/777/EC and Regulation (EU) No 206/2010 as regards public health requirements for residues (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: tariff policy;  trade;  agricultural policy;  health;  cooperation policy;  means of agricultural production;  international trade;  foodstuff
 Date Published: nan

 18.10.2016 EN Official Journal of the European Union L 280/13 COMMISSION IMPLEMENTING REGULATION (EU) 2016/1832 of 17 October 2016 amending the model certificates for imports into the Union of meat preparations, meat products and treated stomachs, bladders and intestines, as well as fresh meat of domestic solipeds set out in Decisions 2000/572/EC and 2007/777/EC and Regulation (EU) No 206/2010 as regards public health requirements for residues (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular Article 9(2)(b) and Article 9(4) thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular Article 7(2)(a) thereof, Whereas: (1) Commission Decision 2000/572/EC (3) lays down the animal and public health veterinary certification conditions for the importation into the Union of consignments of certain meat preparations from third countries. It provides that such consignments are to be accompanied by an animal and public health certificate complying with the model set out in Annex II thereto (the health certificate for meat preparations). (2) Commission Decision 2007/777/EC (4) lays down the animal and public health conditions for imports into the Union of consignments of meat products and treated stomachs, bladders and intestines. It provides that only consignments complying with the requirements of the model animal health and public health certificate set out in Annex III thereto (the health certificate for meat products and treated commodities) and accompanied by such a certificate are to be imported into the Union. (3) Commission Regulation (EU) No 206/2010 (5) lays down the veterinary certification requirements for imports into the Union of consignments of fresh meat of equidae intended for human consumption. It provides that such consignments are only to be imported, if they are accompanied by a veterinary certificate drawn up in accordance with the model veterinary certificate EQU for fresh meat, excluding minced meat, of domestic solipeds (Equus caballus, Equus asinus and their cross-breeds) set out in Part 2 of Annex II (the EQU certificate) thereto. (4) Council Directive 96/22/EC (6) prohibits, amongst others, the importation from third countries of meat or products intended for human consumption obtained from animals which have been administered certain substances, including beta-agonists. This Directive allows imports of animals intended for breeding, breeding animals at the end of their reproductive life, or meat therefrom, from third countries, which can afford guarantees at least equivalent to those laid down in that Directive, which have been established for the purpose of giving effect to Chapter V of Council Directive 96/23/EC (7) describing the measures to be taken in the event of infringement. (5) Directive 96/23/EC lays down measures for monitoring the presence of certain substances and groups of residues in live animals and animal products. It provides that imports of animals for slaughter and of products of animal origin intended for human consumption are only to be authorised from third countries whose monitoring plan has been approved by the Commission. (6) Domestic solipeds are usually not raised solely for the production of meat and are only sent for slaughter at the end of their productive life. In the Union, animals of the equidae family are considered to be food-producing animals, unless they are irreversibly excluded from slaughter for human consumption in accordance with Directive 2001/82/EC of the European Parliament and of the Council (8). (7) Following audit missions in certain third countries, where deficiencies had been detected, and in order to ensure compliance with the provisions of Directive 96/22/EC, it is necessary to reinforce the guarantees on imports of fresh meat of equidae intended for human consumption, meat preparations as well as meat products and treated stomachs, bladders and intestines produced therefrom as regards the monitoring of substances and groups of residues and substances referred to in Annex I to Directive 96/23/EC. (8) Therefore, the health certificate for meat preparations, the health certificate for meat products and treated commodities and the EQU certificate should be amended so that they provide the necessary guarantees that the commodities covered by them, when they are produced from or contain meat of domestic solipeds, were produced from meat which meets the requirements set out for the imports of fresh meat of domestic solipeds. (9) Decisions 2000/572/EC and 2007/777/EC and Regulation (EU) No 206/2010 should therefore be amended accordingly. (10) To avoid any disruption of trade, imports into the Union of consignments of commodities accompanied by the health certificate for meat preparations, the health certificate for meat products and treated commodities and the EQU certificate issued in accordance with Decisions 2000/572/EC and 2007/777/EC and Regulation (EU) No 206/2010 before the amendments made by this Regulation should continue to be authorised for a transitional period. (11) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Amendment to Decision 2000/572/EC Annex II to Decision 2000/572/EC is amended in accordance with Annex I to this Regulation. Article 2 Amendment to Decision 2007/777/EC Annex III to Decision 2007/777/EC is amended in accordance with Annex II to this Regulation. Article 3 Amendment to Regulation (EU) No 206/2010 Part 2 of Annex II to Regulation (EU) No 206/2010 is amended in accordance with Annex III to this Regulation. Article 4 Transitional provisions 1. For a transitional period until 31 March 2017, consignments of meat preparations accompanied by a health certificate for meat preparations issued in accordance with the model set out in Annex II to Decision 2000/572/EC before the amendments made by this Regulation, shall continue to be authorised for importation into the Union provided that the certificate was issued no later than 28 February 2017. 2. For a transitional period until 31 March 2017, consignments of meat products and treated stomachs, bladders and intestines, accompanied by a health certificate for meat products and treated commodities issued in accordance with the model set out in Annex III to Decision 2007/777/EC before the amendments made by this Regulation, shall continue to be authorised for importation into the Union provided that the certificate was issued no later than 28 February 2017. 3. For a transitional period until 31 March 2017, consignments of fresh meat of equidae intended for human consumption, accompanied by an EQU certificate issued in accordance with the model set out in Part 2 of Annex II to Regulation (EU) No 206/2010 before the amendments made by this Regulation, shall continue to be authorised for importation into the Union provided that the certificate was issued no later than 28 February 2017. Article 5 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 October 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 55. (3) Commission Decision 2000/572/EC of 8 September 2000 laying down the animal and public health and veterinary certification conditions for imports of meat preparations into the Community from third countries (OJ L 240, 23.9.2000, p. 19). (4) Commission Decision 2007/777/EC of 29 November 2007 laying down the animal and public health conditions and model certificates for imports of certain meat products and treated stomachs, bladders and intestines for human consumption from third countries and repealing Decision 2005/432/EC (OJ L 312, 30.11.2007, p. 49). (5) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (6) Council Directive 96/22/EC of 29 April 1996 concerning the prohibition on the use in stockfarming of certain substances having a hormonal or thyrostatic action and of Ã -agonists, and repealing Directives 81/602/EEC, 88/146/EEC and 88/299/EEC (OJ L 125, 23.5.1996, p. 3). (7) Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (OJ L 125, 23.5.1996, p. 10). (8) Directive 2001/82/EC of the European Parliament and of the Council of 6 November 2001 on the Community code relating to veterinary medicinal products (OJ L 311, 28.11.2001, p. 1). ANNEX I In Annex II to Decision 2000/572/EC, in the model animal and public health certificate for meat preparations intended for consignment to the European Union from third countries, the following point II.1.10 is added to the public health attestation in Part II: (2) [II.1.10. if containing material from domestic solipeds, the fresh meat used in the preparation of the meat preparations: either (2) [was obtained from domestic solipeds which immediately prior to slaughter had been kept for at least six months or since birth, if slaughtered at an age of less than six months, or since importation as food producing equidae from a Member State of the European Union, if imported less than six months prior to slaughter, in a third country: (a) in which the administration to domestic solipeds: (i) of thyrostatic substances, stilbenes, stilbene derivatives, their salts and esters, oestradiol 17Ã ² and its ester-like derivatives is prohibited; (ii) of other substances having oestrogenic, androgenic or gestagenic action and of beta-agonists is only allowed for:  therapeutic treatment as defined in Article 1(2)(b) of Directive 96/22/EC, where applied in conformity with Article 4(2) of that Directive, or  zootechnical treatment as defined in Article 1(2)(c) of Directive 96/22/EC, where applied in conformity with Article 5 of that Directive; and (b) which has had, at least during the six months prior to slaughter of the animals, a plan for the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC which covers equidae born in and imported into the third country and was approved in accordance with the fourth subparagraph of Article 29(1) of Directive 96/23/EC;]] and/or (2) [was imported from a Member State of the European Union.]] ANNEX II In Annex III to Decision 2007/777/EC, in the model animal health and public health certificate for certain meat products and treated stomachs, bladders and intestines intended for consignment to the European Union from third countries, the following point II. 2.10. is added to the Public health attestation in Part II: (2) II.2.10. if containing material from domestic equine animals, the fresh meat, stomachs, bladders or intestines used in the preparation of the meat products and/or treated stomachs, bladders and intestines (2) either [was/were obtained from domestic equine animals which immediately prior to slaughter had been kept for at least six months or since birth if slaughtered at an age of less than six months, or since importation as food producing equidae from a Member State of the European Union, if imported less than six months prior to slaughter, in a third country: (a) in which the administration to domestic equine animals: (i) of thyrostatic substances, stilbenes, stilbene derivatives, their salts and esters, oestradiol 17Ã ² and its ester-like derivatives is prohibited; (ii) of other substances having oestrogenic, androgenic or gestagenic action and of beta-agonists is only allowed for:  therapeutic treatment as defined in Article 1(2)(b) of Directive 96/22/EC, where applied in conformity with Article 4(2) of that Directive, or  zootechnical treatment as defined in Article 1(2)(c) of Directive 96/22/EC, where applied in conformity with Article 5 of that Directive; and (b) which has had, at least during the six months prior to slaughter of the animals, a plan for the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC which covers equidae born in and imported into the third country and was approved in accordance with the fourth subparagraph of Article 29(1) of Directive 96/23/EC.] (2) and/or [was/were imported from a Member State of the European Union.] ANNEX III In Part 2 of Annex II to Regulation (EU) No 206/2010, in the model veterinary certificate EQU for fresh meat, excluding minced meat, of domestic solipeds (Equus caballus, Equus asinus and their cross-breeds), point II.1.7. of the Public Health Attestation in Part II is replaced by the following: II.1.7. the meat was obtained from domestic solipeds which immediately prior to slaughter had been kept for at least six months or since birth, if slaughtered at an age of less than six months, or since importation as food producing equidae from a Member State of the European Union, if imported less than six months prior to slaughter, in a third country: (a) in which the administration to domestic solipeds: (i) of thyrostatic substances, stilbenes, stilbene derivatives, their salts and esters, oestradiol 17Ã ² and its ester-like derivatives is prohibited; (ii) of other substances having oestrogenic, androgenic or gestagenic action and of beta-agonists is only allowed for:  therapeutic treatment, as defined in Article 1(2)(b) of Directive 96/22/EC, where applied in conformity with Article 4(2) of that Directive, or  zootechnical treatment, as defined in Article 1(2)(c) of Directive 96/22/EC, where applied in conformity with Article 5 of that Directive; and (b) which has had, at least during the six months prior to slaughter of the animals, a plan for the monitoring of the groups of residues and substances referred to in Annex I to Directive 96/23/EC which covers equidae born in and imported into the third country and was approved in accordance with the fourth subparagraph of Article 29(1) of Directive 96/23/EC;